Citation Nr: 1441188	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, currently assigned a 20 percent evaluation.

2.  Entitlement to service connection for status post operative right renal artery aneurysm, to include as secondary to the service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995, and from October 2000 to July 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Veteran failed to show without good cause for a Travel Board hearing.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2013).

The Board also notes that additional relevant evidence, including various VA treatment records, has been associated with the claims file since this claim was last adjudicated by the RO.  Although no waiver of initial consideration by the RO is of record, the Board finds no prejudice in proceeding with review as this case is being remanded for development, and the RO will be given the opportunity to readjudicate the claim based on all evidence of record before the case is returned to the Board.

As a final matter, the Board notes that the claims file reflects that in March 2011, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, revoking the Disabled American Veterans (DAV) as her representative, and appointing the Texas Veteran's Commission as her representative.  However, in June 2011, the Veteran submitted another Form 21-22a for Disabled American Veterans (DAV), thereby revoking the Texas Veteran's Commission representation.  The Board observes that the DAV submitted an informal hearing presentation in support of the Veteran's claims in August 2014; the Board therefore will recognize the DAV as the Veteran's representative.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in August 2014, and VA treatment records dated from June 2000 to March 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains VA treatment records dated from May 2011 to May 2013.  Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim.  Specifically, in May 2013, the RO requested the Veteran's Social Security Administration (SSA) records pertaining to her claim for disability benefits.  In a response dated that same month, the SSA indicated that the Veteran's SSA disability records were sent "via cd."  However, it does not appear as if the records were included within the Veteran's claims folder.  In light of the foregoing, the RO should therefore obtain all determinations and records from the SSA pertaining to the Veteran's claim for disability benefits and associate them with the file.

Additionally, in May 2013, the Veteran completed and signed a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, listing Dr. Luis E. Eguia.  The Veteran indicated that she received treatment from this doctor in December 2012 for her hypertension and palpations.  After a review of the claims file, it is unclear whether the RO attempted to obtain these records.  To ensure all relevant rcords are associated with the claims file, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment, to include the treatment records from Dr. Luis E. Eguia, are identified and added to the claims file. 

As to the Veteran's claim for an increased rating for her hypertension, the Veteran's representative indicated that the Veteran had reported diastolic blood pressure readings in the 120 range; however, these reports were not fully acknowledged by the February 2010 VA examiner.  Because the RO is obtaining updated treatment records that may contain information relevant to the Veteran's claim regarding her hypertension, the Board finds that a new examination would be probative in ascertaining the current severity of this disability.

As to the Veteran's claim for entitlement to service connection for status post operative right renal artery aneurysm, to include as secondary to the service-connected hypertension, the February 2010 VA examiner opined that it was less likely than not that the Veteran's right renal artery aneurysm was due to, or the result of, her service-connected hypertension.  The Board finds that the examiner did not consider whether the Veteran's right renal artery aneurysm was aggravated by her service-connected hypertension.  Moreover, the February 2010 VA examiner did not provide an opinion regarding direct service connection.  Therefore, under the duty to assist, the RO should obtain an addendum opinion as to whether the Veteran's current right renal artery aneurysm was caused or aggravated by her service-connected hypertension, or whether it is directly related to her active duty service.  

Accordingly, the case is REMANDED for the following action:

1. The RO shall make efforts to obtain any treatment records identified by the Veteran.  Contact the Veteran and her representative and request that they provide VA 21-4142 releases that identify the names, addresses and approximate dates of treatment for any providers who have treated the Veteran for her hypertension and right renal artery aneurysm disabilities, to specifically include the December 2012 treatment records from Dr. Luis E. Eguia.  The RO should attempt to obtain these records, and, if possible, associate them with the claims folder.

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(1).  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Associate the Veteran's Social Security Administration records with the claims file.  If these records are not available, contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

   3.  After the above development, the Veteran should be 
scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and 
      manifestations of her service-connected hypertension.  
The claims folders and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims folders, must be made available to and reviewed by the examiner, and any indicated studies should be performed.
   
   4.  After the above development, obtain an addendum 
   opinion from the VA examiner who conducted the 
   February 2010 examination.  If this examiner 
   is no longer available, obtain another opinion from an 
   appropriate examiner to determine the nature and 
   etiology of the Veteran's current right renal artery
   aneurysm disability.  The examiner should be asked 
   to respond to the following inquiries:

(a) is it at least as likely as not (at least a 50 percent probability) that the Veteran's right renal artery aneurysm was initially sustained during her active duty service, or, is etiologically related to an injury or illness sustained by the Veteran during her active duty service?

(b) is it at least as likely as not (at least a 50 percent probability) that the Veteran's right renal artery aneurysm was caused or aggravated by her service-connected hypertension?

In rendering the requested opinions, the examiner should consider all relevant evidence in the claims file, to include the Veteran's service treatment records, post-service treatment records, and her lay assertions. 

All tests and studies deemed necessary by the examiner should be performed.  All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.

A complete explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  After the development has been completed, adjudicate 
	 the claims.  If any benefit sought remains denied, 
	 furnish the Veteran and her representative a 
	 supplemental statement of the case and return the case  
	 to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



